

Exhibit 10.4


TERMS OF THE AMENDED AND RESTATED EQUITY GRANT PROGRAM FOR NONEMPLOYEE DIRECTORS
UNDER THE ITRON, INC. AMENDED AND RESTATED 2000 STOCK INCENTIVE PLAN
 
(As amended and restated December 4, 2007)
 
The following provisions set forth the terms of the amended and restated equity
grant program (the "Program") for nonemployee directors of Itron, Inc. (the
"Company") under the Itron, Inc. Amended and Restated 2000 Stock Incentive Plan
(the "Plan").  The following terms are intended to supplement, not alter or
change, the provisions of the Plan, and in the event of any inconsistency
between the terms contained herein and in the Plan, the Plan shall govern.  All
capitalized terms that are not defined herein shall be as defined in the Plan.
 
1.Eligibility

Each elected or appointed director of the Company who is not otherwise an
employee of the Company or a Related Corporation (an "Eligible Director") shall
be eligible to receive Awards under the Plan, as described below.
 
2.Initial Grants

(a)           A Nonqualified Stock Option to purchase 5,000 shares of the
Company's Common Stock shall be granted to each Eligible Director upon such
Eligible Director's initial election or appointment to the Board (each, an
"Initial Grant").
(b)          Initial Grants shall vest and become exercisable in equal annual
installments over three years from the Grant Date, assuming continued service on
the Board during such period.
 
3.Annual Grants

(a)           Commencing on January 1, 2008, each Eligible Director shall
automatically received a Nonqualified Stock Option to purchase 1,000 shares of
Common Stock on or about January l of each year. (This could also be stated as
first trading day of the year).
(b)           Annual Grants shall be fully vested and exercisable on the Grant
Date.
 
4.Retainer Grants

Each Eligible Director shall automatically receive, on the first regular trading
day of January and July of each year, a Stock Award for that number of shares of
the Company's Common Stock having a value equal to $15,000, based on the Fair
Market Value of such shares on the applicable Grant Date, with any fractional
shares rounded down to the nearest whole share.  Such Stock Awards shall not be
subject to forfeiture or vesting restrictions.
 
5.Chairman of the Board and Committee Chair Grants

In addition to the foregoing Option and Stock Award grants, immediately
following each year's Annual Meeting of Shareholders, the Chairman of the Board,
provided such Chairman is an "Independent Director" as defined in the Company's
Corporate Governance Guiding Principles then in effect, including any successor
document or amendments thereto, and the chair of each committee of the Board
shall each receive an additional Stock Award for that number of shares of the
Company's Common Stock having a value equal to $5,000, based on the Fair Market
Value of such shares on the Grant Date, with any fractional shares rounded down
to the nearest whole share.  Such Stock Awards shall not be subject to
forfeiture or vesting restrictions.
 
6.Option Exercise Price

The exercise price of an Option shall be the Fair Market Value of the Common
Stock on the Grant Date.
 
7.Manner of Option Exercise

An Option shall be exercised by giving the required notice to the Company,
stating the number of shares of Common Stock with respect to which the Option is
being exercised; provided, however, that no fewer than 100 shares (or the
remaining shares then purchasable under the Option, if less than 100 shares) may
be purchased upon any exercise of an Option hereunder and that only whole shares
will be issued pursuant to the exercise of any Option.  The notice shall be
accompanied by payment in full for such Common Stock, which payment may be in
whole or in part (a) in cash or check, (b) in shares of Common Stock owned by
the Eligible Director for at least six months having a fair market value on the
day prior to the exercise date equal to the aggregate option exercise price, or
(c) by delivery of a properly executed exercise notice, together with
irrevocable instructions to a broker, to promptly deliver to the Company the
amount of sale or loan proceeds to pay the exercise price, all in accordance
with the regulations of the Federal Reserve Board.
 
8.Term of Options

Each Option shall expire ten years from the Grant Date thereof, but shall be
subject to earlier termination as follows:
(a)           In the event that an Eligible Director ceases to be a director of
the Company for any reason other than the death of the Eligible Director, the
unvested portion of any Option granted to such Eligible Director shall terminate
automatically and the vested portion of the Option may be exercised by the
Eligible Director only within one year after the date he or she ceases to be a
director of the Company or prior to the date on which the Option expires by its
terms, whichever is earlier.
(b)           In the event of the death of an Eligible Director, whether during
the optionee's service as a director or during the one-year period referred to
in Section 7(a), the unvested portion of the Option granted to such Eligible
Director shall terminate automatically and the vested portion of the Option may
be exercised only within one year after the date of death of the Eligible
Director or prior to the date on which the Option expires by its terms,
whichever is earlier, by the personal representative of the Eligible Director's
estate, the person(s) to whom the Eligible Director's rights under the Option
have passed by will or the applicable laws of descent and distribution, or the
beneficiary designated pursuant to the Plan.
 
9.Amendment

The Board may amend the provisions contained herein in such respects as it deems
advisable.  Any such amendment shall not, without the consent of the Eligible
Director, impair or diminish any rights of an Eligible Director or any rights of
the Company under an Option.
Provisions of the Plan (including any amendments) that were not discussed above,
to the extent applicable to Eligible Directors, shall continue to govern the
terms and conditions of Awards granted to Eligible Directors pursuant to this
Program.

 
 

--------------------------------------------------------------------------------

 
